DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz (U.S. Patent Application Publication No. 2010/0107546).
As to Claim 1, Diaz discloses an Anchor Bolt Setting (ABS) system, comprising: 
A bolt cap (221) adapted to securely hold an anchor bolt (15) vertically by an upper threaded end (15t), with the anchor bolt suspended below the bolt cap (Figure 9); and 
An adapter (211) having a first interface (Openings receiving 18) shaped to engage an edge of a foundation form for concrete, a substantially planar portion (Planar surface containing the first and second interfaces) extending over the foundation form from the edge, and a second interface (14) in the planar portion shaped to engage and suspend the bolt cap, with the anchor bolt suspended downward; 
Wherein the anchor bolt (15) is threaded into the bolt cap (221), the adapter is engaged to the edge of the foundation form (83) extending horizontally over the foundation form, the bolt cap with the anchor bolt is engaged to the second interface of the adapter, presenting the anchor bolt downward into the foundation form (Figure 8 and 9), and uncured concrete is poured into the foundation form, enveloping the anchor bolt.  
As to Claim 2, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). Diaz also discloses wherein the substantially planar portion (211) has a dimension mark by which a user, in 
As to Claim 3, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). Diaz also discloses wherein the specific dimension is two inches (Paragraph 0045).  
As to Claim 6, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). Diaz also discloses wherein the bolt cap (221) has a shape, height and thread size corresponding to a specific anchor bolt.  
As to Claim 7, Diaz discloses the invention of Claim 6 (Refer to Claim 6 discussion). Diaz also discloses wherein the specific anchor bolt (15) is specified on a surface of the bolt cap by indicia.  
As to Claim 8, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). Diaz also discloses wherein the adapter has a slot (Semicircular slot right of #18) shaped to slide over a lip of a steel foundation form (83), presenting the substantially planar extension horizontally over the foundation form.  
As to Claim 9, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). Diaz also discloses wherein the adapter is shaped to engage a lip of a wooden foundation form (83) and is nailed (18) to the wood foundation form.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Patent Application Publication No. 2010/0107546) in view of Nunno (U.S. Patent No. 4,380,329).
As to Claim 4, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). Diaz also discloses wherein the bolt cap (211) has a substantially conical shape around a vertically-oriented axis, the apex upward, and a cylindrical extension (221s) at a lowermost extremity, and the second interface (14) is a circular opening through the planar portion with an axis orthogonal to the plane of the planar 
As to Claim 11, Diaz discloses a method for setting an anchor bolt in poured concrete, comprising:
Engaging an adapter (211) to an edge of a foundation form (83), the adapter having a first interface (Openings receiving 18) shaped to engage an edge of the foundation form, a substantially planar portion (Planar surface containing the first and second interfaces) extending over the foundation form from the edge, and a second interface (14) in the planar portion shaped to engage and suspend a bolt cap (221);
Threading an anchor bolt (15) into the bolt cap (221) by an internal thread in the bolt cap; 
Engaging the bolt cap (15) in the second interface (14); and 
Pouring wet concrete into the foundation form, enveloping a lower portion of the anchor bolt (Paragraph 0012).  
However, Diaz is silent about the bolt cap secured by upwardly extending clips from the adapter. Nunno discloses a bolt cap (42) secured by upwardly extending clips (56) from an adapter (62) at an interface and adapted to engage and hold the bolt cap. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the bolt cap secured by upwardly extending clips from the adapter at the second interface, adapted to engage and hold the bolt cap. The motivation would have been to further secure the bolt cap.
As to Claim 12, Diaz as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Diaz as modified also teaches wherein the substantially planar portion has a dimension mark by which a user, in engaging the adapter to the foundation form, positions the bolt cap (221) with the anchor bolt (15) positioned a specific dimension from the edge of the foundation form.  
Claim 13, Diaz as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Diaz as modified also teaches wherein the specific dimension is two inches (Paragraph 0045).  
As to Claim 14, Diaz as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Diaz as modified also teaches wherein the bolt cap (221) has a substantially conical shape around a  vertically-oriented axis, the apex upward, and a cylindrical extension (221s) at a lower most extremity, and the second interface (14) is a circular opening through the planar portion with an axis orthogonal to the plane of the planar portion, and diametrically opposed clips (Nunno: 56) adapted to engage the bolt cap, wherein a user engages the bolt cap into the second interface such that the bolt cap securely engages the circular opening, suspending the anchor bolt (15) vertically below the bolt cap.  
As to Claim 16, Diaz as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Diaz as modified also teaches wherein the bolt cap (221) has a shape, height and thread size corresponding to a specific anchor bolt (15), and the specific anchor bolt is threaded into the bolt cap.  
As to Claim 17, Diaz as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Diaz as modified also teaches wherein the specific anchor bolt (15) is specified on a surface of the bolt cap by indicia.  
As to Claim 18, Diaz as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Diaz as modified also teaches wherein the adapter has a slot (Semicircular slot right of #18) shaped to slide over a lip of a steel foundation form (83), presenting the substantially planar extension horizontally over the foundation form.  
As to Claim 19, Diaz as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Diaz as modified also teaches wherein the adapter is assembled to a wooden foundation form (83) by a slot (Semicircular slot right of #18) shaped to engage a lip of the wooden foundation form and is nailed (18) to the wood foundation form.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Patent Application Publication No. 2010/0107546) in view of Beery (U.S. Patent Application Publication No. 2007/0236023).
Claim 5, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Diaz is silent about further comprising a lock tie with downward-extending clips adapted to lock the lock tie to the adapter from above, and the bolt cap has a lateral projection engaged by the lock tie, securing the bolt cap to the adapter. Beery discloses a lock tie (67) with downward-extending clips (70) adapted to lock the lock tie to an adapter (99) from above, and a bolt cap (50) has a lateral projection (61) engaged by the lock tie, securing the bolt cap to the adapter. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a lock tie with downward-extending clips adapted to lock the lock tie to the adapter from above, and the bolt cap has a lateral projection engaged by the lock tie, securing the bolt cap to the adapter. The motivation would have been to further secure the bolt cap.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Patent Application Publication No. 2010/0107546) in view of Asada et al (U.S. Patent Application Publication No. 2011/0308183).
As to Claim 10, Diaz discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Diaz is silent about wherein the adapter is shaped with a vertically oriented surface that is secured to an inside vertical surface of the foundation form, for forms that are not filled to at or near the top of the form.  Asada discloses an adapter shaped with a vertically oriented surface (72) that is secured to an inside vertical surface of the foundation form, for forms that are not filled to at or near the top of the form. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the adapter shaped with a vertically oriented surface that is secured to an inside vertical surface of the foundation form, for forms that are not filled to at or near the top of the form. The motivation would have been to increase the stability of the adapter against sliding.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Patent Application Publication No. 2010/0107546) in view of Nunno (U.S. Patent No. 4,380,329); and further in view of Beery (U.S. Patent Application Publication No. 2007/0236023).
As to Claim 15, Diaz as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Diaz as modified is silent about further comprising engaging a lock tie to the adapter with downward-extending clips on the lock tie adapted to lock the lock tie to the adapter from .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Patent Application Publication No. 2010/0107546) in view of Nunno (U.S. Patent No. 4,380,329); and further in view of Asada et al (U.S. Patent Application Publication No. 2011/0308183).
As to Claim 20, Diaz as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Diaz as modified is silent about wherein the adapter is shaped with a vertically oriented surface that is secured to an inside vertical surface of the foundation form, for forms that are not filled to at or near the top of the form.  Asada discloses an adapter shaped with a vertically oriented surface (72) that is secured to an inside vertical surface of the foundation form, for forms that are not filled to at or near the top of the form. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the adapter shaped with a vertically oriented surface that is secured to an inside vertical surface of the foundation form, for forms that are not filled to at or near the top of the form. The motivation would have been to increase the stability of the adapter against sliding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678